Citation Nr: 0335801	
Decision Date: 12/18/03    Archive Date: 12/24/03

DOCKET NO.  02-13 024A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for residuals of a left 
hand injury.

2.  Entitlement to service connection for a chronic acquired 
eye disability.

3.  Entitlement to service connection for a left inguinal 
hernia

4.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for degenerative 
arthritis.

5.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a stomach disorder.


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel


REMAND

The veteran served on active duty from January 1965 to 
January 1969. This appeal arises from rating actions of the 
Department of Veterans Affairs (VA), St. Petersburg, Florida, 
regional office (RO).

In September 2002, the veteran requested a hearing at the RO 
before a traveling Veterans Law Judge in his VA Form 9.  It 
does not appear from the record that a hearing has been 
scheduled or that the veteran has withdrawn his request.

The Board notes that additional claims are on appeal that are 
the subject of a separate decision and that are also subject 
to the appellant's request for a hearing before the Board.

Accordingly, in order to afford due process to the appellant, 
this case is REMANDED for the following:

The RO should schedule the appellant for 
a hearing before a traveling Veterans Law 
Judge at the RO, in accordance with 
applicable law.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	BETTINA S. CALLAWAY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




